11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Alfred Elwess,                               * From the 35th District
                                               Court of Brown County,
                                               Trial Court No. CV1007222.

Vs. No. 11-12-00339-CV                       * November 26, 2014

Farm Bureau County Mutual                    * Memorandum Opinion by Wright, C.J.
Insurance Company of Texas                     (Panel consists of: Wright, C.J.,
and Texas Farm Bureau Mutual                   Willson, J., and Bailey, J.)
Insurance Company,

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we reverse
the judgment of the trial court and remand the cause for further proceedings. The costs
incurred by reason of this appeal are taxed against Farm Bureau County Mutual
Insurance Company of Texas and Texas Farm Bureau Mutual Insurance Company.